Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment

An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given by Mr. James Henson during a telephone interview on April 16, 2021.
The application has been amended as follows:
      	In abstract:
A process of evaluating and reducing outages in a power plant comprises acquiring analytical data for a power plant and its components, acquiring failure modes regarding power plants, identifying and categorizing the acquired failure modes in association with the components of the power plant at various levels, evaluating and ranking the significance of each of the identified failure modes based on the analytical data, evaluating and ranking the analytical coverages of the identified failure modes based on the analytical data, and ranking and evaluating the components based on the significance and the analytical 

In claim 1:
Line 19, before “analytical gaps”, insert – the --.

In claim 12:
Line 21, before “analytical gaps”, insert – the --.

Cancel claims 8-11.

Note Regarding 35 USC § 101

Pursuant to the 2019 Revised Patent Subject Matter Eligibility Guidance, the following analysis is made.
Under step 2A, while the claims 1, 2-4, 7, and 12-17 recite an abstract idea as discussed in the prior office actions, the abstract idea is integrated into a practical application of “generating, in response to determining the analytical coverage of the industrial system, a report of the failure modes for developing strategic plans for performance optimization”. Thus, the claims are patent eligible under 35 USC 101.

Reasons For Allowance

The following is an examiner’s statement of reasons for allowance:
The combination as claimed wherein a method and system to monitor an industrial system comprising in response, at least to the ranking by severity and the ranking by the ability of the analytic monitoring the asset component, determining an analytical coverage of the industrial system, the determining defining analytical gaps, wherein the analytical gaps include asset components having relatively low failure mode coverages, wherein the failure mode coverages represent a level of certainty in detecting the failure modes; and generating, in response to determining the analytical coverage of the industrial system, a report of the failure modes for developing strategic plans for performance optimization (claims 1, 12) is not disclosed, suggested, or made obvious by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Nghiem whose telephone number is (571) 272-2277.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached at (571) 272-2302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.


/MICHAEL P NGHIEM/Primary Examiner, Art Unit 2862                                                                                                                                                                                                        April 16, 2021